Citation Nr: 0908110	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-33 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for bilateral Achilles tendinitis, 
and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decisions of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO) that denied the Veteran's application to 
reopen claims of service connection for bilateral Achilles 
tendinitis.  

In January 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge via video conference.  


FINDINGS OF FACT

1.  In an October 1978 rating decision, the RO denied the 
Veteran's claim of service connection for Achilles 
tendinitis; the Veteran was provided notice of the decision 
and of his appellate rights but he did not appeal and the 
determination became final.  

2.  The evidence received since the RO's October 1978 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the Veteran's bilateral Achilles tendinitis 
claim.  

3.  Resolving all reasonable doubt in the Veteran's favor, 
Haglund deformity right and left calcaneus with Achilles 
tendinitis had its onset in service.


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1978 decision that denied 
service connection for bilateral Achilles tendinitis, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1978).

2.  Evidence received since the RO's October 1978 rating 
decision is new and material; the claim of entitlement to 
service connection for bilateral Achilles tendinitis, is 
therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008). 

3.  Haglund deformity right calcaneus with Achilles 
tendinitis was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  Haglund deformity left calcaneus with Achilles tendinitis 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims and 
grants service connection for Haglund deformity right and 
left calcaneus with Achilles tendinitis.  As such, no 
discussion of VA's duty to notify or assist is necessary.

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In an October 1978 rating decision, the RO denied service 
connection for bilateral Achilles tendinitis on the basis 
that there was no evidence that the disability was incurred 
in or aggravated by service.  The Veteran did not appeal this 
decision.  Because he did not submit a Notice of Disagreement 
to initiate an appeal and a timely Substantive Appeal to 
perfect an appeal of the RO's October 1978 rating decision, 
that determination became final, based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1978).  

The evidence of record when the RO decided the claim in 
October 1978 included the STRs, VA medical records, and 
statements submitted by or on behalf of the Veteran.  In an 
October 2005 rating decision, the RO denied the Veteran's 
claim to reopen the service connection claim for bilateral 
Achilles tendinitis because there was no new and material 
evidence to reopen the claim.  

Evidence associated with the claims folder since the prior 
final October 1978 rating decision includes statements and 
written argument submitted by or on behalf of the Veteran, 
private treatment records, VA treatment records, and 
transcripts of the Veteran's RO and the Board hearings.

The Board finds that new and material evidence has been 
received to reopen the service connection claim for bilateral 
Achilles tendinitis.  In this regard, the claims folder 
contains March 2005 and May 2005 statements from the Veteran 
in which he claims that while in basic training he was forced 
to wear boots that were too tight and were never replaced 
with the right size boots; as a result, he suffered heel 
problems.  See March 2005 "Statement in Support of Claim," 
VA Form 21-4138; May 2005 Hand-Written Statement.  The claims 
file also contains lay statements from the Veteran's best 
friend and two fellow service members that state the Veteran 
suffered heel pain throughout service and continues to suffer 
heel pain as a result of wearing tight boots in-service.  See 
G.W.M. Statement, received May 2005; C.M. Statement, received 
May 2005; J.A.W. Statement, received May 2005.  

The claims file also contains an April 2005 Private Medical 
Opinion Letter from Dr. D.D.T. at Alabama Orthopaedic 
Specialists in Montgomery, Alabama, who reported that the 
Veteran "has chronic Achilles tendon pain due to 
tendinitis," and "there is a possibility that his long-term 
complaints are referable to his Achilles tendon, which 
started with that initial injury in the Marine Corp [in 
1968]."  Further, in a May 2008 Private Medical Opinion 
Letter from Dr. A.M.M. at Andrews Sports Medicine and 
Orthopaedic Center in Birmingham, Alabama, the private 
physician, after noting a history of Achilles tendon problems 
in-service, stated that the Veteran's bilateral Achilles 
tendinitis disability "do indeed seem, at least as far as 
symptoms are concerned, to date back to an initial problem in 
1968 when he was at boot camp."  

Presuming the Veteran's March 2005 and May 2005 statements 
credible for the purpose of reopening the service connection 
claim for bilateral Achilles tendinitis, the Board finds that 
such evidence, either by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. 3.156(a).  
The Veteran's March 2005 and May 2005 statements are material 
in that they suggest that his Achilles tendinitis disability 
may have been incurred during service, and therefore raises a 
reasonable possibility of establishing the claim.  See id.  
Further, the April 2005 and May 2008 private opinion letters 
suggest a relationship between the Veteran's bilateral 
Achilles tendinitis and his service.  As such, the Board 
finds that the March 2005 and May 2005 statements, as well as 
the April 2005 and May 2008 private opinion letters, are 
considered new and material for the purpose of reopening the 
service connection claim for bilateral Achilles tendinitis, 
and such claim is reopened.  


II.  Merits of the Reopened Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is currently diagnosed with Haglund deformity 
right and left calcaneus with Achilles tendinitis.  As there 
is evidence of a current chronic disability, the first 
element of the Veteran's service connection claim is 
satisfied.

The Veteran attributes his current bilateral Achilles tendon 
disability to wearing tight boots in-service which rubbed 
against his heels.  See March 2005 "Statement in Support of 
Claim," VA Form 21-4138; May 2005 Hand-Written Statement.  

The STRs indicate that he complained of Achilles tendon pain 
and heel problems in-service.  His first in-service 
complaints of bilateral Achilles tendon pain were in October 
1968.  See October 1968 Sick Call Treatment Record Report.  
The October 1968 physician found crepitus on examination, and 
diagnosed "hot feet."  He had further complaints of heel 
problems in 1971.  See May 1971 Sick Call Treatment Record 
Report.  The May 1971 physician noted that the Veteran should 
"only wear tennis shoes to PFT; no boots."  Upon discharge, 
no bilateral Achilles tendon problems were noted.  See July 
1972 Separation Examination.  

The first post-service treatment for bilateral Achilles 
tendon problems is a July 1978 orthopaedic examination at the 
Birmingham VAMC.  The July 1978 examiner noted that the 
Veteran's complaints of bilateral Achilles tendon pain began 
in 1968 "when he was required to wear combat boots too small 
for him in basic training," and "had considerable 
difficulty in service," but no problems after discharge 
until 1977 when wearing boots at work "caused the tendinitis 
to flare up."  Upon examination, "rather prominent 
attachment of the Achilles tendons bilaterally on the 
calcaneus were noted."  No tenderness was noted.  X-rays of 
the ankles were unremarkable except for a slight tilt of the 
mortise medially, approximately ten degrees.  The examiner 
diagnosed bilateral Achilles tendinitis.  See July 1978 VA 
Orthopaedic Examination Report.       

The Veteran sought private treatment from Dr. D.D.T. at the 
Alabama Orthopaedic Specialists for complaints of bilateral 
Achilles tendon pain.  See July 2003 Medical Examination 
Report.  X-rays revealed "prominent Haglund's deformity and 
a little bit of spurring at the insertion of his Achilles 
tendons bilaterally."  The impression was chronic 
interstitial tendinitis of the Achilles tendon.  

In further support of his claim, the Veteran has submitted 
statements that he suffered problems with his Achilles 
tendons after wearing tight boots in-service.  See March 2005 
"Statement in Support of Claim," VA Form 21-4138; May 2005 
Hand-Written Statement.  His best friend and two fellow 
service members also submitted statements to the effect that 
the Veteran suffered pain from wearing tight boots in-
service, and he continued to have pain.  See G.W.M. 
Statement, received May 2005; C.M. Statement, received May 
2005; J.A.W. Statement, received May 2005.  The Veteran and 
those witnessing his pain first-hand are competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to the Veteran and his 
witnessed through their senses.  Layno v. Brown, 6 Vet. App. 
465 (1994).  

The record contains both positive and negative medical nexus 
opinions.  The Board finds that the positive nexus opinions 
coupled with in-service evidence of Achilles tendon treatment 
and supportive lay statements are probative, and thus, the 
evidence supports the Veteran's service connection claim.  In 
this regard, as noted, the claims file contains an April 2005 
Private Medical Opinion Letter from Dr. D.D.T. at Alabama 
Orthopaedic Specialists in Montgomery, Alabama, which states 
that the Veteran "has chronic Achilles tendon pain due to 
tendinitis," and "there is a possibility that his long-term 
complaints are referable to his Achilles tendon, which 
started with that initial injury in the Marine Corp [in 
1968]."  Further, in a May 2008 Private Medical Opinion 
Letter from Dr. A.M.M. at Andrews Sports Medicine and 
Orthopaedic Center in Birmingham, Alabama, the private 
physician, after noting a history of Achilles tendon problems 
in-service, stated that the Veteran's bilateral Achilles 
tendinitis disability "do indeed seem, at least as far as 
symptoms are concerned, to date back to an initial problem in 
1968 when he was at boot camp."  The April 2005 and May 2008 
private physicians relied on credible and competent medical 
history as provided by the Veteran and well-documented in his 
claims file to opine that his bilateral Achilles tendinitis 
disability was related to his service.  

During a July 2007 VA joints examination, the examiner states 
that "Haglund deformity is one which develops insidiously 
over any years and is not a result of one incident or 
injury," and opined that "it is less likely as not that the 
Veteran's current complaints of bilateral Achilles tendinitis 
with Haglund deformity are related to a complaint in 1968" 
because "a thorough review of the file" contains 
"inadequate documentation to creates a nexus."  The Board 
finds the July 2007 VA medical opinion less probative because 
the examiner relies solely on the Veteran's single complaint 
in 1968 as a catalyst for his current disability without 
looking at the evidence as a whole.  The Board finds that the 
claims file contains adequate documentation, to include in-
service evidence of Achilles tendon treatment and supportive 
lay and medical statements, to support a nexus. 

Thus, considering the above-noted evidence, the Board finds 
that service connection is in order.  There is probative, 
contemporaneous evidence of an in-service Achilles tendon 
injury with post-service symptomatology, and supportive lay 
and medical statements.  Resolving doubt in the Veteran's 
favor, the Board finds that the evidence as a whole supports 
service connection for a bilateral Achilles tendinitis 
disability.  38 U.S.C.A. § 5107(b).  Consequently, the three 
requirements for the grant of service connection for 
bilateral Achilles tendinitis have been satisfied, and 
service connection for such disability is granted.       


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral Achilles tendinitis, has 
been received; to this extent, the appeal is granted.

Service connection for Haglund deformity right and left 
calcaneus with Achilles tendinitis is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


